Case: 19-60227     Document: 00515826986         Page: 1     Date Filed: 04/19/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                        April 19, 2021
                                  No. 19-60227
                                Summary Calendar                       Lyle W. Cayce
                                                                            Clerk


   Wendkuuni Gilles Patrick Ouedraogo,

                                                                      Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A099 933 725


   Before Clement, Higginson, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Wendkuuni Gilles Patrick Ouedraogo, a native and citizen of Burkina
   Faso, petitions for review of an order by the Board of Immigration Appeals
   (BIA) dismissing his appeal from the termination of his asylum status and the
   denial of his applications for asylum, withholding of removal, protection


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-60227      Document: 00515826986           Page: 2   Date Filed: 04/19/2021




                                     No. 19-60227


   under the Convention Against Torture (CAT), adjustment of status and
   waiver of inadmissibility, and voluntary departure. On appeal, he presents
   claims that pertain only to whether the order reopening his proceedings
   should have been vacated, whether the immigration judge had jurisdiction,
   whether his due process rights were violated, whether his conviction for
   evading arrest or detention with a vehicle is a particularly serious crime, and
   whether he is entitled to asylum, withholding of removal, and withholding
   under the CAT. To the extent that he argues that the immigration judge was
   biased, that the immigration judge improperly admitted evidence, and that
   he was eligible for a waiver of inadmissibility, these claims are unexhausted
   and therefore we lack jurisdiction to address them. See Wang v. Ashcroft, 260
   F.3d 448, 452-53 (5th Cir. 2001).
          We review the decision to reopen an immigration proceeding under a
   highly deferential abuse-of-discretion standard. Lowe v. Sessions, 872 F.3d
   713, 715 (5th Cir. 2017). The BIA did not abuse its discretion in determining
   that Ouedraogo’s removal proceedings were properly reopened.                An
   immigration judge may reopen proceedings for the purpose of terminating a
   prior grant of asylum if the Government is able to establish by a
   preponderance of the evidence that the alien has been convicted of a
   particularly serious crime.       8 C.F.R. § 1208.24(f), (a)(2); 8 U.S.C.
   § 1158(c)(2)(B), (b)(2)(A)(ii).     Although Ouedraogo is correct that the
   original basis for reopening his proceeding is no longer valid, the immigration
   judge found that the order should not be rescinded because Ouedraogo’s
   conviction for evading arrest was still a particularly serious crime despite not
   being a crime of violence.
          While we review legal determinations de novo, “this Court defers to
   the BIA’s interpretation of immigration statutes and regulations.” Vazquez
   v. Sessions, 885 F.3d 862, 870 (5th Cir. 2018). The BIA did not err in
   determining that the immigration judge had jurisdiction and that Ouedraogo



                                          2
Case: 19-60227      Document: 00515826986           Page: 3    Date Filed: 04/19/2021




                                     No. 19-60227


   failed to demonstrate a violation of his right to due process. Despite his
   assertions to the contrary, the Supreme Court’s determination in Sessions v.
   Dimaya, 138 S. Ct. 1204 (2018), that 18 U.S.C. § 16(b) was unconstitutionally
   vague did not render his proceedings moot because there was a question
   whether his conviction was still a particularly serious crime despite no longer
   being a crime of violence. See United States v. Lares-Meraz, 452 F.3d 352,
   354-55 (5th Cir. 2006). Moreover, he is unable to show that his due process
   rights were violated because he received notice, a hearing, and a fair
   opportunity to be heard regarding why the order reopening his proceedings
   should have been rescinded. See Okpala v. Whitaker, 908 F.3d 965, 971 (5th
   Cir. 2018).
          A grant of asylum may be terminated if “the alien, having been
   convicted by a final judgment of a particularly serious crime, constitutes a
   danger to the community of the United States.” 8 U.S.C. § 1158(c)(2)(B),
   (b)(2)(A)(ii). The determination of whether a non-aggravated felony is a
   particularly serious crime is done on a case-by-case basis. See Vetcher v. Barr,
   953 F.3d 361, 369 (5th Cir. 2020), cert. denied, 2020 WL 6701081 (U.S. Nov.
   16, 2020) (No. 19-1437). In making this determination, courts review the
   elements of the offense and, if necessary, “examine the nature of the
   conviction, the type of sentence imposed, and the circumstances and
   underlying facts of the conviction.” Matter of N-A-M-, 24 I. & N. Dec. 336,
   342 (BIA 2007), overruled in part on other grounds by Blandino-Medina v.
   Holder, 712 F. 3d 1338, 1347-48 (9th Cir. 2013). See also Samba v. Lynch, 641
   F. App’x 376, 380-81 (5th Cir. 2016).
          Texas law provides that an individual commits a third-degree felony if
   he intentionally flees in a vehicle from a person that he knows is a peace
   officer or a federal special investigator attempting to lawfully arrest or detain
   him. Tex. Penal Code § 38.04(a), (b)(2)(A). Although Ouedraogo
   claims that it is unclear of what offense he was convicted, the incident report,



                                           3
Case: 19-60227       Document: 00515826986          Page: 4   Date Filed: 04/19/2021




                                     No. 19-60227


   indictment, and judgment of conviction clearly identify that he pleaded guilty
   to evading arrest in a vehicle, a third-degree felony, in violation of § 38.04.
   Accordingly, the BIA did not err in determining that he was convicted of
   violating § 38.04(b)(2)(A).
            Although this court has not specifically addressed whether a violation
   of § 38.04(b)(2)(A) is a particularly serious crime, this court determined for
   purposes of the now-invalidated residual clause of the Armed Career
   Criminal Act, 18 U.S.C. § 924(e)(2)(B)(ii), that the offense involves conduct
   that is purposeful, aggressive, and violent. United States v. Harrimon, 568
   F.3d 531, 534 (5th Cir. 2009). Additionally, Ouedraogo received a substantial
   sentence as he was sentenced to two years of imprisonment. Finally, the
   incident report provides that Ouedraogo fled from the police for over two
   miles, that the pursuit lasted long enough for another officer to join, that he
   attempted to evade police by driving through a gas station parking lot, and
   that he only stopped the vehicle when his progress was impeded by a tow
   truck. Based upon the foregoing, the BIA did not err in determining that
   Ouedraogo’s conviction for evading arrest was a particularly serious crime.
            Because Ouedraogo’s conviction for evading arrest is a particularly
   serious crime, the BIA did not err in determining that he was ineligible for
   asylum, withholding of removal, and withholding under the CAT. See
   8 U.S.C. §§ 1158(b)(2)(A)(ii), 1231(b)(3)(B)(ii); 8 C.F.R. § 1208.16(d)(2).
            Finally, Ouedraogo moves for his case to be sealed.          Because
   Ouedraogo has not demonstrated that his interests outweigh the public’s
   right to access judicial records, we deny Ouedraogo’s motion to seal his
   petition review. See S.E.C. v. Van Waeyenberghe, 990 F.2d 845, 848 (5th Cir.
   1993).
            Based upon the foregoing, the petition for review is DENIED. The
   motion to seal the case also is DENIED.




                                          4